                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In Re:                                               CASE NO. 18-23847-GMH

         NELS L. JOHNSON,                            CHAPTER 13

                       Debtor


               SUPPLEMENT TO MOTION OF SOUTHWIND MARINE LLC
                          TO RESTRICT DOCUMENTS


         Southwind Marine LLC (“Southwind”), a creditor of Debtor Nels L. Johnson (“Debtor”),

by and through its attorneys Kohner, Mann & Kailas, S.C., supplements its Motion to Restrict

Documents to include an additional document for which public access needs to be restricted.



                                                                          Exhibit
 Docket Entry                         Description
                                                                           No.

                   Certification of Records by Port Washington State
                                                                         109
         176       Bank Request No. 2


         The above documents include information, which was inadvertently not redacted from the

documents, contrary to Bankruptcy Rule 9037. Accordingly, Southwind asks that the above

documents be immediately restricted. Southwind will file new versions of the above exhibit, along

with the exhibits previously referenced in Southwind’s Motion to Restrict Documents, with the

necessary additional redactions.




               Case 18-23847-gmh       Doc 227      Filed 05/31/19     Page 1 of 2
Dated May 31, 2019

                                      Respectfully submitted,

                                      KOHNER, MANN & KAILAS, S.C.
                                      Attorneys for Southwind Marine LLC


                                      By: _/s/__Eric R. von Helms_________________
                                         Eric R. von Helms

Post Office Address:
4650 North Port Washington Road
Milwaukee, Wisconsin 53212
Telephone: (414) 962-5110
Facsimile: (414) 962-8725
Email: evonhelms@kmksc.com




            Case 18-23847-gmh     Doc 227   Filed 05/31/19      Page 2 of 2
